UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6574



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JONATHAN TREWAYNE CLANTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:05-cr-00031-JLK)


Submitted:   September 5, 2008             Decided:   October 1, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jonathan Trewayne Clanton, Appellant Pro Se.        Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan Trewayne Clanton seeks to appeal the district

court’s order granting a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2000).        In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.      Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding    is   criminal   in    nature   and   ten-day    appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension of

up to thirty days to file a notice of appeal.                Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The district court entered its order granting a reduction

in sentence on March 25, 2008.       Clanton filed the notice of appeal

on April 11, 2008,* after the ten-day period expired but within the

thirty-day excusable neglect period.         Because the notice of appeal

was filed within the excusable neglect period, we remand the case

to the district court for the court to determine whether Clanton

has shown excusable neglect or good cause warranting an extension

of the ten-day appeal period.         The record, as supplemented, will

then be returned to this court for further consideration.

                                                                    REMANDED

     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                      2